i          i        i                                                                     i       i      i




                                   MEMORANDUM OPINION

                                           No. 04-09-00639-CV

                                      Baldemar Pena HERNANDEZ,
                                                Appellant

                                                      v.

                           INTERCAM CASA DE CAMBIO, S.A. DE C.V.,
                                         Appellee

                      From the 111th Judicial District Court, Webb County, Texas
                                Trial Court No. 2007-CVQ-000150-D2
                              Honorable Raul Vasquez, Judge Presiding

PER CURIAM

Sitting:           Catherine Stone, Chief Justice
                   Karen Angelini, Justice
                   Sandee Bryan Marion, Justice

Delivered and Filed: November 25, 2009

DISMISSED FOR WANT OF PROSECUTION

           On October 8, 2009, the trial court clerk filed a notice of late record, stating that the clerk’s

record was not filed because appellant had failed to pay or make arrangements to pay the clerk’s fee

for preparing the record and that appellant was not entitled to appeal without paying the fee. We

subsequently ordered appellant to provide written proof to this court that either: (1) the clerk’s fee

has been paid or arrangements have been made to pay the clerk’s fee; or (2) appellant is entitled to
                                                                                      04-09-00639-CV

appeal without paying the clerk’s fee. We cautioned appellant that if he failed to respond within the

time provided, his appeal would be dismissed for want of prosecution. See TEX . R. APP . P. 37.3(b).

Appellant has not filed a response to our order, and the clerk’s record has not been filed. We

therefore order this appeal dismissed for want of prosecution.



                                                       PER CURIAM




                                                 -2-